•JUDGE PRYOR
delivered the opinion of the coukt.
During the session of the Legislature for the years 1889 and 1890 an act was passed entitled an “Netto define the county line of Estill county.” The recital of that act shows that the citizens of that county were unable, by reason of the uncertainty as to the location of the boundary line, to know whether they were the citizens of Estill or some other county; and then the act proceeds to ■define the boundary line iii such a specific mode as to remove all doubt as to the true boundary line. The title of the act and all the steps following the title show it to be a valid enactment and subject to no constitutional objection. The legislation is authorized by the title, for the act clearly defines the boundary of Estill county. It is claimed, however, that the title is misleading and deceptive because upon the agreed facts, the Legislature, instead of defining a boundary that was uncertain, abandoned the uncertain boundary and so changed the line as to take one hundred and sixty voters from the county of Estill and included them within the territory of the county of Powell, an adjoining county, and, with these citizens, tax: able property of the value of one hundred and seventy-nine thousand dollars was transferred from the county of Estill to the county of Powell. The question originated *376in this manner : The sheriff' of Estill county, disregarding the legislative enactment of 1890 defining the boundary-of that county, endeavored to collect the taxes of a taxpayer who had been included within the county of Powell, by the act of 1890, and his property assessed in Estill county as if no change in the boundary had been made. The tax-payer enjoined the sheriff of Estill county from coercing payment in that way, insisting that he owed his allegiance to Powell county and not to Estill. The sheriff, in answer to the petition of the citizen, the plaintiff, set up the fact that, although the legislative act upon its face was regular and proper, the title of the act had been departed from, and instead of defining an uncertain boundary the boundary of Estill had been greatly diminished and that of Powell greatly enlarged; that the boundary line had been changed, and at least one hundred and sixty voters taken from the one county and added to the other. A demurrer was filed by the plaintiff’ to the answer, and overruled; and the plaintiff electing to stand by the demurrer a judgment was rendered in favor of the sheriff directing him to collect the tax, upon the ground that the act under which the change of boundary was made was unconstitutional. At first impression it would seem to be a great hardship on Estill county to have its boundary changed in that mode, and that a fraud had been practiced upon the Legislature in obtaining an enactment that did notin good faith accomplish the object in view; but when conceding that the representatives of the people, including the members from those counties, had full and complete power over the subject matter, with the right to make certain or to change the boundary line of either county, can this court rightfully determine, in aliti*377gation between two citizens of Estill county, or between a citizen of Estill and one of Powell county, that the-. Legislature was misled in fixing this boundary or had no facts before it requiring, if the position of the appellee be-the correct one, the location of the boundary to be at the points designated by the statute of 1890 in order to remove ■ all doubt as to the county in which the tax-payer lived ? "We think not. The legislative department of the G-overnment had plenary power over the subject matter, and we must assume that a full investigation was had of the-wants of the people of Estill and the necessity for so-defining the boundary as we find it in the act, in order to cure the evil complained of. They may have used the word define in its enlarged instead of its restricted sense, and if the facts admitted by the demurrer are ■ true we must then assume that the Legislature intended the word define to have this enlarged meaning. Where the act is perfectly valid on its face, it would be a dangerous precedent to say that the citizen could present a state of facts in an answer or petition, admitted by the opposite party to-be true on demurrer, or even by the testimony'of witnesses, so as to justify this court in holding the act unconstitutional, when it affects not only the parties litigant but the entire tax-paying population of both counties, none of whom are heard save the parties to the litigation. Besides,, we find numerous acts passed by every Legislature defining the jurisdiction of courts of justice, defining the-power of those in authority, or defining boundary lines, and in all those cases the powers are either enlarged or restricted, the Legislature giving to the word defined its enlarged meaning; and while if the act on its face showed that the meaning was restricted and the Legislature had* *378paid no regard to the title of the act, we would hold it unconstitutional, where we are asked to leave the act and look to parol proof for the purpose of showing that the Legislature did not mean todo that which it has done by express enactment, it would be invading the province of that department of the government and work incalculable mischief. Why then did the Legislature use the word define in its enlarged sense? The answer is, because the fixing of the boundary, if the facts admitted by the demurrer are true, shows that this was the legislative meaning, else they would not have taken a magisterial district from the one county and attached it to the other. In People v. Bradly, 36 Mich., 452, it is said, the words to define the extent of a kingdom or country must ordinarily restrict or enlarge the boundary; and further, “we have never heard of any question being made as to the want of authority to enlarge the possessions of another under a power given to define them.” If, therefore, the Legislature knew, and we must assume it did, that one hundred and sixty voters were being taken from the one county and added to the other by this boundary, we must also assume that such was the plain intent, and the word define used by that body in its enlarged and not restricted sense. The judgment below is reversed with directions to sustain the demurrer to the answer, and for proceedings consistent with this opinion.